Exhibit 10.1

EXECUTION VERSION

TERM LOAN CREDIT AGREEMENT

Dated as of June 6, 2018

Among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

as Company

THE LENDERS NAMED HEREIN

as Lenders

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

MORGAN STANLEY SENIOR FUNDING, INC.,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

       PAGE   ARTICLE 1   DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.01.

 

Certain Defined Terms

     1  

SECTION 1.02.

 

Computation of Time Periods

     19  

SECTION 1.03.

 

Accounting Terms

     19  

SECTION 1.04.

 

Pro Forma Calculations

     19   ARTICLE 2   AMOUNTS AND TERMS OF THE ADVANCES  

SECTION 2.01.

 

The Advances

     19  

SECTION 2.02.

 

Making the Advances

     20  

SECTION 2.03.

 

[Reserved]

     21  

SECTION 2.04.

 

Fees

     21  

SECTION 2.05.

 

Termination or Reduction of the Commitments

     21  

SECTION 2.06.

 

Repayment of Advances; Amortization

     22  

SECTION 2.07.

 

Interest on Advances

     22  

SECTION 2.08.

 

Interest Rate Determination

     23  

SECTION 2.09.

 

Optional Conversion of Advances

     25  

SECTION 2.10.

 

Prepayments of Advances

     25  

SECTION 2.11.

 

Increased Costs

     26  

SECTION 2.12.

 

Illegality

     27  

SECTION 2.13.

 

Payments and Computations

     27  

SECTION 2.14.

 

Taxes

     28  

SECTION 2.15.

 

Sharing of Payments, Etc

     32  

SECTION 2.16.

 

Evidence of Debt

     32  

SECTION 2.17.

 

Use of Proceeds

     33  

SECTION 2.18.

 

[Reserved]

     33  

SECTION 2.19.

 

[Reserved]

     33  

SECTION 2.20.

 

Defaulting Lenders

     33  

SECTION 2.21.

 

Mitigation Obligations; Replacement of Lenders

     34   ARTICLE 3   CONDITIONS TO EFFECTIVENESS AND LENDING  

SECTION 3.01.

 

Conditions to Effective Date

     35  

SECTION 3.02.

 

Conditions to Borrowing on the Closing Date

     37  

SECTION 3.03.

 

Funding of the Advances Prior to the Closing Date

     39  

SECTION 3.04.

 

Determinations Under Section 3.01

     39  

SECTION 3.05.

 

Certain Funds Availability

     40  

 

i



--------------------------------------------------------------------------------

ARTICLE 4   REPRESENTATIONS AND WARRANTIES  

SECTION 4.01.

 

Representations and Warranties of the Company

     40   ARTICLE 5   COVENANTS OF THE COMPANY  

SECTION 5.01.

 

Affirmative Covenants

     43  

SECTION 5.02.

 

Negative Covenants

     46  

SECTION 5.03.

 

Financial Covenant

     49   ARTICLE 6   EVENTS OF DEFAULT  

SECTION 6.01.

 

Events of Default

     49   ARTICLE 7   [RESERVED]   ARTICLE 8   THE AGENT  

SECTION 8.01.

 

Appointment and Authority

     51  

SECTION 8.02.

 

Rights as a Lender

     52  

SECTION 8.03.

 

Exculpatory Provisions

     52  

SECTION 8.04.

 

Reliance by Agent

     53  

SECTION 8.05.

 

Delegation of Duties

     53  

SECTION 8.06.

 

Resignation of Agent

     53  

SECTION 8.07.

 

Non-Reliance on Agent and Other Lenders

     54  

SECTION 8.08.

 

No Other Duties, etc

     55   ARTICLE 9   MISCELLANEOUS  

SECTION 9.01.

 

Amendments, Etc

     55  

SECTION 9.02.

 

Notices, Etc

     55  

SECTION 9.03.

 

No Waiver; Remedies

     57  

SECTION 9.04.

 

Costs and Expenses

     57  

SECTION 9.05.

 

Right of Set-off

     59  

SECTION 9.06.

 

Binding Effect

     60  

SECTION 9.07.

 

Assignments and Participations

     60  

SECTION 9.08.

 

Confidentiality

     64  

SECTION 9.09.

 

Certain ERISA Matters

     65  

SECTION 9.10.

 

Governing Law; Jurisdiction; Etc

     67  

SECTION 9.11.

 

Execution in Counterparts

     69  

SECTION 9.12.

 

[Reserved]

     69  

SECTION 9.13.

 

[Reserved]

     69  

 

ii



--------------------------------------------------------------------------------

SECTION 9.14.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     69  

SECTION 9.15.

 

Patriot Act Notice

     70  

SECTION 9.16.

 

[Reserved]

     70  

SECTION 9.17.

 

No Fiduciary Duty

     70  

SECTION 9.18.

 

[Reserved]

     70  

SECTION 9.19.

 

Waiver of Jury Trial

     71  

Schedules

Schedule I – Commitments

Schedule 5.02(a) – Existing Liens

Exhibits

Exhibit A - Form of Note

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption

Exhibit D – [INTENTIONALLY OMITTED]

Exhibit E - [INTENTIONALLY OMITTED]

Exhibit F – [INTENTIONALLY OMITTED]

Exhibits G - Tax Forms

Exhibit H – Form of Solvency Certificate

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of June 6, 2018

INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the “Company”),
the banks, financial institutions and other institutional lenders (the
“Lenders”) party hereto from time to time, and MORGAN STANLEY SENIOR FUNDING,
INC. (“Morgan Stanley”), as administrative agent (the “Agent”) for the Lenders
(as hereinafter defined), agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.      Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Company as part of a Borrowing
from each of the Lenders pursuant to Section 2.01, and includes a Base Rate
Advance or a Eurocurrency Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties.

“Agent’s Account” means the account of the Agent maintained by the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anticipated Closing Date” has the meaning assigned to that term in
Section 3.03.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

 

Public Debt Rating

S&P/Moody’s

 

 

Applicable Margin for Base

Rate Advances

 

 

Applicable Margin for

Eurocurrency Rate

Advances

 

     

Level 1

A+/A1 or above

  0.000%   0.750%      

Level 2

A / A2

  0.000%   0.875%      

Level 3

A- / A3

  0.000%   1.000%      

Level 4

BBB+ / Baa1

  0.125%   1.125%      

Level 5

BBB / Baa2

  0.250%   1.250%      

Level 6

BBB- / Baa3

  0.500%   1.500%      

Level 7

Lower than Level 6

  1.000%   2.000%

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Morgan Stanley, BNP Paribas Securities Corp., Citigroup Global
Markets Inc. and JPMorgan Chase Bank, N.A., each in its capacity as a joint lead
arranger and joint bookrunner for the term loan facility provided under this
Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent.

 

2



--------------------------------------------------------------------------------

“Authorization” means an authorization, consent, approval, resolution, license
exemption, filing or registration (including, without limitation, Environmental
Permits).

“Bail-In Action” has the meaning specified in Section 9.14.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)      the rate of interest per annum from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Lending Rate to be effective as
of the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic business day);
provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, the Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate;

(b)      1/2 of one percent per annum above the Federal Funds Rate; and

(c)      the ICE Benchmark Administration Settlement Rate applicable to Dollars
for a period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of
doubt, the One Month LIBOR for any day shall be based on the LIBOR Screen Rate
at approximately 11:00 A.M. London time on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowing” means Advances of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Bridge Commitment Letter” means the commitment letter in respect of a senior
unsecured 364-day bridge facility described therein, dated as of May 7, 2018,
between the Company and Morgan Stanley, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in New
York City.

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if such
Lender has entered into an Assignment and Assumption, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c),
as such amount may be reduced pursuant to Section 2.05. As of the Effective
Date, the aggregate Commitments of all of the Lenders is $350,000,000.

“Commitment Termination Date” has the meaning set forth in Section 2.05(c).

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom: (i) all current liabilities,
including current maturities of long-term debt and of obligations under capital
leases; and (ii) the total of the net book values of all assets of the Company
and its Subsidiaries properly classified as intangible assets under U.S.
generally accepted accounting principles (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
assets), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to the provisions of
Section 1.03) recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) the net obligations of such Person in respect
of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis),
(i) [reserved], (j) any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing,
(k) all Debt of others referred to in paragraphs (a) through (j) above or
paragraph (l) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) assets, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for assets or services irrespective of
whether such assets are received or such services are rendered) or (4) otherwise
to assure a creditor against loss, and (l) all Debt referred to in paragraphs
(a) through (k) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

 

5



--------------------------------------------------------------------------------

“Debt for Borrowed Money” of a person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such person other than any amounts which would be classified as indebtedness, in
accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or instrumentality or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality under or based
on the law of the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, so long as, in the case of clause (1) and clause (2), such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject,

 

6



--------------------------------------------------------------------------------

repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(c)) upon notification of such determination by the
Agent to the Company, and the Lenders.

“Disclosure Documents” means (x) the Company’s annual reports on Form 10-K, the
Company’s quarterly reports on Form 10-Q and the Company’s current reports on
Form 8-K filed with the Securities and Exchange Commission filed prior to the
Effective Date and (y) Palate’s annual reports and quarterly reports posted on
Palate’s website and publicly available prior to the Effective Date.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“EEA Financial Institution” has the meaning specified in Section 9.14.

“EBITDA” of a Person means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) costs and expenses incurred in connection with the Transactions
and customary costs and expenses incurred in connection with acquisitions,
investments, issuances of equity and incurrence of indebtedness to the extent
any such transaction is not prohibited by this Agreement, in each case
determined in accordance with GAAP for the Relevant Period.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or

 

7



--------------------------------------------------------------------------------

regulatory authority or third party for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any governmental or regulatory
authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA); or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“Escrow Agent” has the meaning assigned to that term in Section 3.03.

“Escrow Agreement” has the meaning assigned to that term in Section 3.03.

“Escrow Funding Date” has the meaning assigned to that term in Section 3.03.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or Affiliate as such
Lender may hereafter designate as its Eurocurrency Lending Office by notice to
the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing (a) an interest rate per annum
appearing on the LIBOR Screen Rate as of approximately 11:00 A.M. (London time)
on the date two Business Days before the first day of such Interest Period as
the rate for Dollar deposits having a term comparable to such Interest Period by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period; provided that if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise and similar Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Company under Section 9.07) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its

 

9



--------------------------------------------------------------------------------

lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
November 9, 2011, among the Company and certain of its Subsidiaries party
thereto, the lenders party thereto from time to time, and Citibank, N.A., as
administrative agent (as amended and restated on December 2, 2016, amended on
May 21, 2018 and on the date hereof and as further amended, supplemented,
modified or replaced from time to time).

“Existing Indentures” means (i) the Indenture dated as of April 4, 2013 between
the Company and U.S. Bank National Association, (ii) the Indenture dated as of
March 2, 2016 between the Company and U.S. Bank National Association (the “2016
Base Indenture”), (iii) the First Supplemental Indenture to the 2016 Base
Indenture dated as of March 14, 2016 between the Company and U.S. Bank National
Association and (iv) the Second Supplemental Indenture to the 2016 Base
Indenture dated as of May 18, 2017 between the Company and U.S. Bank National
Association.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

 

10



--------------------------------------------------------------------------------

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials,
wastes or substances designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant, or which can form the basis for liability,
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated May 8, 2018, as
modified or supplemented prior to the date hereof, used by the Agent in
connection with the syndication of the Commitments.

“Interest Period” means for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Company pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Company pursuant to the
provisions below. The duration of each such Interest Period for Eurocurrency
Rate Advances shall be one, two, three or six months; provided, however, that:

(a)      the Company may not select any Interest Period that ends after the
Termination Date;

(b)      Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(c)      [reserved];

(d)      whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

11



--------------------------------------------------------------------------------

(e)      whenever the first day of any Interest Period for Eurocurrency Rate
Advances occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” has the meaning set forth in the introductory paragraph to this
Agreement.

“Leverage Ratio” means the ratio of Net Debt as of the end of any Relevant
Period to Consolidated EBITDA in respect of such Relevant Period.

“LIBOR Screen Rate” means the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, on or
the approximate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Document” means this Agreement and any Note.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of the Company to
perform its payment obligations under the Loan Documents.

 

12



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Morgan Stanley” has the meaning set forth in the introductory paragraph of this
Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Company payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Company to such Lender resulting from the Advances made by such Lender to the
Company.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of September 27, 2007, among the Company and the purchasers listed in the
attached Schedule A thereto.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

 

13



--------------------------------------------------------------------------------

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.21(b)).

“Palate” means Frutarom Industries Ltd., a company organized under the laws of
the State of Israel.

“Palate Acquired Business” means Palate and its Subsidiaries.

“Palate Acquisition” means the acquisition by the Company, directly or
indirectly, of all the issued and outstanding equity interests in Palate
pursuant to the Palate Acquisition Agreement.

“Palate Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 7, 2018 (together with the exhibits and schedules thereto),
among the Company, Icon Newco Ltd. and Palate (without giving effect to any
modifications, amendments, supplements, consents, waivers or requests relating
thereto unless such modification, amendment, supplement, consent, waiver or
request satisfies the requirements set forth in Section 3.02(b)).

“Palate Acquisition Agreement Representations” means such of the representations
made by or with respect to the Palate Acquired Business in the Palate
Acquisition Agreement as are material to the interests of the Lenders (in their
capacities as such), but only to the extent that the Company or its applicable
affiliates have the right (taking into account any applicable cure provisions)
to decline to consummate the Palate Acquisition or to terminate the Company or
its applicable affiliates’ obligations (or otherwise do not have an obligation
to close) under the Palate Acquisition Agreement as a result of a failure of
such representations in the Palate Acquisition Agreement to be true and correct.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’,

 

14



--------------------------------------------------------------------------------

workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person; (c) pledges or deposits to
secure obligations under workers’ compensation, unemployment insurance and other
social security laws or similar legislation or to secure public or statutory
obligations or to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature in the ordinary course of business; (d) easements,
rights of way and other encumbrances on title to real property that do not
render title to the real property encumbered thereby unmarketable or materially
adversely affect the use of such real property for its present purposes; (e) any
netting or set-off arrangement entered into by the Company or any of its
Subsidiaries in the ordinary course of its banking arrangements for the purpose
of netting debit and credit balances of the Company and its Subsidiaries;
(f) any Lien arising solely by virtue of the maintenance of a bank account by
the Company or any of its Subsidiaries in the ordinary course of business
pursuant to the general terms and conditions of the bank with which such account
is held; and (g) any Lien arising by operation of law and in the ordinary course
of trading.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the most
recent such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin will be set in accordance with Level 7 under the definition of
“Applicable Margin”; (c) if the ratings established by S&P and Moody’s shall
fall within different levels, the Applicable Margin shall be based upon the
higher rating unless the such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Qualifying Acquisition” has the meaning specified in Section 5.03.

 

15



--------------------------------------------------------------------------------

“Ratable Share” means, with respect to any Lender at any time, the percentage of
the total Commitments held by such Lender.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Period” means, as of any date, the four fiscal quarter period of the
Company most recently ended on or as of such date.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having in excess of 50% of
the Commitments; provided that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Commitments of such Lender at such time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“S&P” means Standard & Poor’s Financial Services LLC or any successor to its
rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory with
which dealings are broadly restricted or prohibited by Sanctions (currently
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, or by the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any other Person with whom dealings are
restricted or prohibited by Sanctions (including by reason of ownership or
control).

“Sanctions” means economic or financial sanctions enforced by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, including

 

16



--------------------------------------------------------------------------------

embargoes, export restrictions, the ability to make or receive international
payments, the freezing or blocking of assets of targeted Persons, the ability to
engage in transactions with specified persons or countries, or the ability to
take an ownership interest in assets of specified Persons or located in a
specified country, including any laws or regulations threatening to impose
economic sanctions on any person for engaging in proscribed behavior.

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

“Solvent” means (i) the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, at a fair valuation on a going concern
basis, exceeds, on a consolidated basis, their Debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Company and its Subsidiaries, on a consolidated and going
concern basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their Debts and other
liabilities, subordinated, contingent or otherwise, as such Debts and other
liabilities become absolute and matured in the ordinary course of business,
(iii) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their Debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business, and
(iv) the Company and its Subsidiaries are not engaged in businesses, and are not
about to engage in businesses for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date thereof, would reasonably be expected to
become an actual and matured liability.

“Specified Equity Offering” means the issuance by the Company of equity
interests (including, for the avoidance of doubt, common stock, preferred equity
or equity-linked securities or equity interests in the form of mandatory
convertible securities or tangible equity units) pursuant to a registered public
offering or private placement to finance, in whole or in part, the Palate
Acquisition; provided that such issuance of equity interests generate cash
proceeds of not less than $1,750,000,000.

“Specified Representations” means the representations and warranties of the
Company set forth in Sections 4.01(a), 4.01(b) (with respect to subclause
(ii) thereof, limited to the execution, delivery, performance and borrowing of
the Advances on the Closing Date by the Company and such non-contravention
representation limited to the Existing Credit Agreement, the Note Purchase
Agreement and the Existing Indentures, in each case (x) to the extent evidencing
Debt in a committed or an outstanding aggregate principal amount in excess of
$100,000,000 (it being understood that Debt shall be deemed to be not
“outstanding” if a notice of prepayment or redemption has been delivered with
respect thereto in connection with the Transactions and the Company or any of
its Subsidiaries has deposited Cash with or for the benefit of or paid Cash to
the trustee or holder of such Debt to fund such repayment or redemption) and
(y) determined on a pro forma basis giving effect to the Transactions but
without giving effect to any “material adverse effect” qualification with
respect to the no

 

17



--------------------------------------------------------------------------------

contravention representation), 4.01(d), 4.01(g), 4.01(h), 4.01(l) (limited to
the last sentence thereof), 4.01(n) and 4.01(o).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Successor Benchmark Rate” has the meaning specified in Section 2.08(g).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Fee Letter” means the fee letter in respect of, among other things, the
unsecured term loan facility contemplated by this Agreement, dated as of May 7,
2018 between the Company and Morgan Stanley.

“Termination Date” means the earlier of (a) the date that is the third
anniversary of the Closing Date and (b) the date of termination in whole of the
Commitments pursuant to Section 2.05, 3.03 or 6.01.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Advances.

“Transactions” means the Palate Acquisition, the execution, delivery and
performance by the Company of this Agreement, the making of the Advances
hereunder and the use of the proceeds thereof and the other transactions
contemplated by or related to the foregoing.

“Type” refers to the character of an Advance as a Base Rate Advance or a
Eurocurrency Rate Advance.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

18



--------------------------------------------------------------------------------

“Withholding Agent” means the Company and Morgan Stanley, as Agent.

SECTION 1.02.      Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03.      Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States of America consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(e) (“GAAP”). Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of the Company or any Subsidiary thereof at “fair
value”, as defined therein, (ii) without giving effect to any treatment of Debt
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of December 2, 2016 and any similar lease
entered into after December 2, 2016 by such Person shall be accounted for as
obligations relating to an operating lease and not as a capital lease.

SECTION 1.04.      Pro Forma Calculations. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended) (including for the avoidance of doubt, the
Palate Acquisition), Consolidated EBITDA shall be calculated giving pro forma
effect (in accordance with Article 11 of Regulation S-X under the Securities Act
of 1933, as amended) thereto as if such material acquisition or material
disposition occurred on the first day of such period.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.      The Advances. Subject to Sections 2.05 and 3.03, and subject
to and upon the other terms and conditions set forth in this Agreement, each
Lender severally agrees to make an Advance to the Company in Dollars on the
Closing Date up to an aggregate principal amount not exceeding such Lender’s
Commitment. Except as provided for in Section 3.03, Advances made under this
Section 2.01 and paid or prepaid may not be reborrowed. The Commitment of each
Lender shall automatically expire on the Closing Date after giving effect to the
Advances made pursuant to this Section 2.01 on such date (but, with respect to
each Lender, only to the extent that such Lender fulfills its obligation, if
any, to make such Advances on such date).

 

19



--------------------------------------------------------------------------------

SECTION 2.02.      Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Eurocurrency Rate Advance, or (y) noon (New York City time) on the Business Day
prior to the date of the proposed Borrowing in the case of a Base Rate Advance,
by the Company to the Agent, which shall give to each Lender prompt notice
thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing, via email or telecopier, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
the initial Interest Period for each such Advance. Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitment of such Lender. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Company at the Agent’s address referred to in Section 9.02 or at the applicable
Payment Office, as the case may be.

(b)      [Reserved]

(c)      Anything in subsection (a) above to the contrary notwithstanding,
(i) the Company may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or is not in an
integral multiple of $1,000,000 in excess thereof, or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than three separate Borrowings.

(d)      Each Notice of Borrowing shall be irrevocable and binding on the
Company; provided however, that any Notice of Borrowing may be conditioned on
the occurrence of any event, in which case such notice may be revoked by the
Company (by notice delivered to the Agent on or prior to the date of the
proposed Borrowing (whether into escrow pursuant to Section 3.03 or otherwise))
if such condition is not satisfied (it being understood that any revocation of a
Notice of Borrowing shall be subject to the provisions in the succeeding
sentence). In the case of a Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Company shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding any loss of
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(e)      Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with this Section 2.02, and the Agent may, in reliance
upon such assumption, make available to the Company on such date a

 

20



--------------------------------------------------------------------------------

corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the Company
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to the Agent,
at (i) in the case of the Company, the higher of the interest rate applicable at
the time to the Advances comprising such Company and the cost of funds incurred
by the Agent in respect of such amount and (ii) in the case of such Lender, the
higher of the Federal Funds Rate and the cost of funds incurred by the Agent in
respect of such amount, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing. If such
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement.

(f)      [Reserved]

(g)      The failure of any Lender to make the Advances to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03.      [Reserved].

SECTION 2.04.      Fees. (a) Commitment Fees. The Company agrees to pay or cause
to be paid to the Agent for the ratable account of each Lender a commitment fee
equal to 0.175% per annum times the actual daily undrawn Commitments (as such
amounts shall be adjusted to give effect to any reductions of the Commitments
pursuant to Section 2.05), which fees will accrue during the period commencing
on the later of (i) July 6, 2018 and (ii) the Effective Date, and ending on and
including the earlier of (x) the Closing Date and (y) the date of termination of
the Commitments, payable in arrears on the earlier of the Closing Date and the
date of termination of the Commitments; provided that no Defaulting Lender shall
be entitled to receive any commitment fee for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(b)      Agent’s Fees. The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent,
including such fees indicated in the Term Fee Letter.

SECTION 2.05.      Termination or Reduction of the Commitments. (a) The Company
shall have the right, upon at least one Business Day’s notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
Commitments of the Lenders under this Agreement; provided that each partial
reduction (x) shall be in the minimum aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) shall be made ratably
among the Lenders in accordance with their Commitments; provided further, that
any notice of termination or reduction by the Company may be conditioned on the
occurrence of any event, in which case such notice may be revoked by the Company
(by notice delivered to the

 

21



--------------------------------------------------------------------------------

Agent on or prior to the date of the proposed termination or reduction) if such
condition is not satisfied.

(b)      The Company shall have the right, at any time, upon at least three
Business Days’ notice to a Defaulting Lender (with a copy to the Agent), to
terminate in whole such Defaulting Lender’s Commitment under this
Section 2.05(b), provided the Company will pay all principal of, and interest
accrued to the date of such payment on, Advances owing to such Defaulting Lender
and pay any accrued commitment fee payable to such Defaulting Lender pursuant to
Section 2.04(a) and all other amounts payable to such Defaulting Lender
hereunder (including but not limited to any increased costs, additional interest
or other amounts owing under Section 2.11, any indemnification for taxes under
Section 2.14, and any compensation payments due as provided in Section 9.04(c);
and upon such payments, the obligations of such Defaulting Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and
its obligations under Section 9.04 shall survive such release and discharge as
to matters occurring prior to such date and (ii) no claim that the Company may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way, and the aggregate
amount of the Commitments of the Lenders once reduced pursuant this
Section 2.05(b) may not be reinstated; provided, further, however, that if
pursuant to this Section 2.05(b), the Company shall pay to a Defaulting Lender
any principal of, or interest accrued on, the Advances owing to such Defaulting
Lender, then the Company shall pay or cause to be paid a ratable payment of
principal and interest to all Lenders who are not Defaulting Lenders.

(c)      The aggregate Commitments hereunder shall be permanently reduced to
zero on the earliest of (i) the consummation of the Palate Acquisition without
using any Advances under this Agreement, (ii) the date on which the Palate
Acquisition Agreement is terminated in accordance with its terms without the
closing of the Palate Acquisition, (iii) receipt by the Agent of written notice
from the Company of its election to terminate all Commitments hereunder in full
pursuant to Section 2.05(a) above and (iv) the Termination Date (as defined in
the Palate Acquisition Agreement as in effect on May 7, 2018) (or, if the
Termination Date shall have been extended as provided in Section 7.1(b)(i) of
the Palate Acquisition Agreement as in effect on May 7, 2018, then on such
extended Termination Date) (the “Commitment Termination Date”).

SECTION 2.06.      Repayment of Advances; Amortization. The Company shall repay
to the Agent for the ratable account of the Lenders (which repayments shall be
adjusted from time to time pursuant to Section 2.10(a)) (i) on the last Business
Day of each March, June, September and December, commencing at the end of the
first full fiscal quarter after the Closing Date, an aggregate principal amount
equal to 2.5% of the Advances funded on the Closing Date. The Company shall
repay on the Termination Date to the Agent for the ratable account of the
Lenders the aggregate principal amount of all unpaid Advances made to the
Company outstanding on such date.

SECTION 2.07.      Interest on Advances. (a) Scheduled Interest. The Company
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

22



--------------------------------------------------------------------------------

(i)      Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)      Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Advance shall be Converted or
such Advance shall be paid in full.

(b)      Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Company to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each overdue Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08.      Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b)      If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (i) the Company will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(c)      If the Company shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Company and the

 

23



--------------------------------------------------------------------------------

Lenders and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances.

(d)      [Reserved].

(e)      Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefore, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

(f)      If the LIBOR Screen Rate is unavailable,

(i)      the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii)      each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) Convert into a Base Rate Advance, and

(iii)      the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(g)      If the Company and the Agent reasonably determine (which determination
shall be conclusive absent manifest error) that (i) an interest rate is not
ascertainable pursuant to the provisions of the definition of Eurocurrency Rate
and the inability to ascertain such rate is unlikely to be temporary or (ii) the
circumstances set forth in clause (i) above have not arisen but the supervisor
for the administrator of the Eurocurrency Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which the Eurocurrency Rate shall no longer be used for
determining interest rates for loans, then the Eurocurrency Rate shall be an
alternate rate of interest established by the Agent and the Company that gives
due consideration to the prevailing market convention for determining a rate of
interest for syndicated loans of this type in the United States at such time
(any such rate, the “Successor Benchmark Rate”), and the Agent and the Company
may enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
and, notwithstanding anything to the contrary in Section 9.01, such amendment
shall become effective at 5:00 P.M. on the fifth Business Day after the Agent
shall have posted such proposed amendment to all Lenders without any further
action or consent of any other party to this Agreement unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the Agent notice
that such Required Lenders do not accept such amendment; provided, that if a
Successor Benchmark Rate has not been established pursuant to the foregoing, at
the option of the Company, the Company and the Required Lenders may select a
different Successor Benchmark Rate that is reasonably commercially practicable
for the Agent to administer (as determined by the Agent in its sole discretion)
and, upon not less than 15 Business Days’ prior written notice to the Agent, the
Agent, such Required Lenders and the Company may enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and,

 

24



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in Section 9.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement; provided, further, that until such Successor Benchmark Rate has
been determined pursuant to this paragraph, (i) any request for Borrowing, the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Rate Advance shall be ineffective and (ii) all outstanding
Borrowings shall be converted to Base Rate Advances. Notwithstanding anything
herein to the contrary, any Successor Benchmark Rate shall provide that if such
rate is less than zero, such rate shall be zero for all purposes of this
Agreement.

SECTION 2.09.      Optional Conversion of Advances. The Company may on any
Business Day, upon notice given to the Agent not later than 1:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than $10,000,000 or in
an integral multiple of $1,000,000 in excess thereof, no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing shall be made ratably among the Lenders. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Company giving such notice.

SECTION 2.10.      Prepayments of Advances. The Company may, upon notice not
later than 11:00 A.M. (New York City time) one Business Day prior to the date of
such prepayment, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Company shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $10,000,000 or a multiple of $1,000,000 in excess
thereof, and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, the Company shall be obligated to reimburse the Lenders in respect of
any such Borrowing pursuant to Section 9.04(c) for any such prepayment other
than on the last day of the Interest Period for such Advance. Optional
prepayments shall be applied to Advances as directed by the Company, and absent
any direction, to the amortization payments required by Section 2.06 in direct
order of maturity. Any notice of prepayment by the Company may be conditioned on
the occurrence of any event, in which case such notice may be revoked by the
Company (by notice delivered to the Agent on or prior to the date of the
proposed prepayment) if such condition is not satisfied. The Company shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
notice of prepayment the applicable conditions set forth therein, including,
without limitation, any loss (excluding any loss of profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender in anticipation of such prepayment, as a result of such
failure, is not made on such date.

 

25



--------------------------------------------------------------------------------

SECTION 2.11.      Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(ii)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)      Capital Requirements. If any Lender reasonably determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s and the policies of such Lender’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)      Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, and demonstrating in
reasonable detail the calculations used, as specified in paragraph (a) or (b) of
this Section and delivered to the Company, shall be conclusive absent manifest
error. In preparation of any certificate by a Lender or other Recipient under
this subsection (c), such Person shall not be required to disclose any
information that such Person reasonably deems to be confidential or proprietary.
The Company shall pay such Lender or

 

26



--------------------------------------------------------------------------------

Recipient, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)      Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)      Notwithstanding any other provision of this Section 2.11, no Lender
shall demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements with similarly situated
borrowers.

SECTION 2.12.      Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances, (a) each Eurocurrency Rate Advance will automatically, upon such
demand, be Converted into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurocurrency Lending Office if
the making of such a designation would allow such Lender or its Eurocurrency
Lending Office to continue to perform its obligations to make Eurocurrency Rate
Advances or to continue to fund or maintain Eurocurrency Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.13.      Payments and Computations. (a) The Company shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due to the Agent at
the applicable Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.11, 2.14 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to

 

27



--------------------------------------------------------------------------------

Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b)      All computations of interest based on clause (a) of the definition of
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c)      Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d)      Unless the Agent shall have received notice from the Company prior to
the date on which any payment is due to the Lenders hereunder that the Company
will not make such payment in full, the Agent may assume that the Company has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Company shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the Federal Funds Rate and the cost of
funds incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing.

SECTION 2.14.      Taxes. (a) [Reserved].

(b)      Payments Free of Taxes. Any and all payments by or on account of any
obligation the Company under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

28



--------------------------------------------------------------------------------

(c)      Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)      Indemnification by the Company. The Company shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Company has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Company to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 2.14, the
Company shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)      Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable

 

29



--------------------------------------------------------------------------------

judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(i)      Without limiting the generality of the foregoing,

(A)      any Lender that is a U.S. Person shall deliver to the Company and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)      executed originals of IRS Form W-8ECI;

(3)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(ii)      to the extent a Foreign Lender is not the beneficial owner, as
determined under U.S. federal income tax principles, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as

 

30



--------------------------------------------------------------------------------

applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(A)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(B)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such

 

31



--------------------------------------------------------------------------------

refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15.      Sharing of Payments, Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Advances
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Advances and other amounts owing them;
provided that

(a)      so long as the Advances shall not have become due and payable pursuant
to Section 6.01, any excess payment received by any Lender shall be shared on a
pro rata basis only with other Lenders;

(i)      if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)      the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Company in the amount of
such participation

SECTION 2.16.      Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in

 

32



--------------------------------------------------------------------------------

respect of Advances. The Company agrees that upon notice by any Lender to the
Company (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Company shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Commitment of such Lender.

(b)      The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Company to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Company hereunder and each
Lender’s share thereof.

(c)      Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Company to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Company under this
Agreement.

SECTION 2.17.      Use of Proceeds. The proceeds of the Advances shall be used
solely to finance, in part, cash consideration for the Palate Acquisition, the
repayment of certain indebtedness of the Company, Palate and/or their respective
Subsidiaries and the payment of fees and expenses in connection therewith.

SECTION 2.18.      [Reserved]

SECTION 2.19.      [Reserved]

SECTION 2.20.      Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, any amount paid by the Company or
otherwise received by the Agent for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Agent in a segregated non-interest
bearing account until the payment in full of all obligations of the Company
hereunder, and will be applied by the Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Agent under this Agreement, second to the payment of post-default interest
and then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, third to the payment of fees then due and
payable to the Non-Defaulting Lenders hereunder in respect of this Agreement,
ratably among them in accordance with the

 

33



--------------------------------------------------------------------------------

amounts of such fees then due and payable to them, fourth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder in respect of this
Agreement ratably in accordance with the amounts thereof then due and payable to
them, fifth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and sixth after the payment in full of all obligations
of the Company hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b)      No Commitment of any Lender shall be increased or otherwise affected
and, except as otherwise expressly provided in this Section 2.20, performance by
the Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Company, the Agent or any Lender may have against such
Defaulting Lender.

(c)      If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances under this
Agreement and funded and held on a pro rata basis by the Lenders in accordance
with their Ratable Shares, whereupon such Lender will cease to be a Defaulting
Lender, provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.21.      Mitigation Obligations; Replacement of Lenders.

(a)      Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

34



--------------------------------------------------------------------------------

(b)      Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)      the Company or the assignee assuming such obligations shall have paid
to the Agent the assignment fee (if any) specified in Section 9.07;

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)      such assignment does not conflict with applicable law; and

(v)      in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.      Conditions to Effective Date. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which all of the
following conditions precedent have been satisfied:

(a)      The Agent shall have received from each party hereto a counterpart of
this Agreement signed on behalf of such party.

 

35



--------------------------------------------------------------------------------

(b)      The Company shall have paid all accrued fees due and payable under the
Term Fee Letter and all reasonable and documented out-of-pocket expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) required to be paid pursuant to this Agreement, in the case of expenses
to the extent invoiced at least three Business Days prior to the Effective Date.

(c)      Each of the Lenders shall have received, at least three Business Days
in advance of the Effective Date, all documentation and other information with
respect to the Company, as has been reasonably requested in writing at least ten
(10) Business Days prior to the Effective Date, required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including as required by the Patriot Act and including a
Beneficial Ownership Certification if it qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation.

(d)      Subject to Section 3.05, on the Effective Date, the following
statements will be true and the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized officer of the Company,
dated the Effective Date, stating that:

(i)      The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)      No event has occurred and is continuing that constitutes a Default.

(e)      The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent, to the extent requested at least three Business Days in advance of
the Effective Date:

(i)      The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.

(f)      The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the organization,
existence and good standing (or equivalent) of the Company hereto on the
Effective Date, and authorization by the Board of Directors or other similar
governing body of the Company of this Agreement and the other Loan Documents and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents,
as applicable.

(g)      The Agent shall have received a certificate of the Secretary or an
Assistant Secretary or comparable officer of the Company certifying the names
and true signatures of the officers of the Company authorized to sign this
Agreement and the other Loan Documents.

(h)      The Agent shall have received a favorable opinion of Cleary Gottlieb
Steen & Hamilton LLP, counsel for the Company, in a form reasonably satisfactory
to the Agent and as to such other matters as any Lender through the Agent may
reasonably request.

(i)      The lead arranger under the Bridge Commitment Letter shall have
received a certificate of an officer of the Company confirming that this
Agreement constitutes a “Qualifying Bank Facility” for the purposes of the
Bridge Commitment Letter.

 

36



--------------------------------------------------------------------------------

SECTION 3.02.      Conditions to Borrowing on the Closing Date. The obligation
of each Lender to make an Advance on the Closing Date is subject solely to the
satisfaction of the following conditions:

(a)      The Effective Date shall have occurred.

(b)      The Palate Acquisition shall have been consummated substantially
concurrently with the funding of the Advances, in all material respects in
accordance with the Palate Acquisition Agreement after giving effect to any
modifications, amendments, supplements, consents, waivers or requests, other
than those modifications, amendments, supplements, consents, waivers or requests
(including the effects of any such requests) by the Company that are materially
adverse to the Lenders or the Arrangers (in their capacities as such) without
the Arrangers’ prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned); provided, that changes in the acquisition
consideration shall not be deemed to be materially adverse to the interests of
the Lenders or the Arrangers and shall not require the consent of the Arrangers
if such changes in the acquisition consideration do not exceed 7.5% in aggregate
and, in the case of a purchase price decrease, shall reduce dollar-for-dollar
the commitments in respect of the bridge facility contemplated by the Bridge
Commitment Letter.

(c)      The Agent shall have received, to the extent requested by any Lender,
(i) U.S. GAAP audited consolidated balance sheets and related consolidated
statements of income and comprehensive income, of shareholders’ equity and of
cash flows of the Company and its Subsidiaries for the three most recent fiscal
years ended at least 60 days prior to the Closing Date and (ii) U.S. GAAP
unaudited consolidated balance sheets and related consolidated statements of
income and comprehensive income, of shareholders’ equity and of cash flows of
the Company and its subsidiaries for each subsequent fiscal quarter ended at
least 40 days before the Closing Date; provided that in each case the financial
statements required to be delivered by this clause (c) shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended, and
all other accounting rules and regulations of the Securities and Exchange
Commission promulgated thereunder applicable to a registration statement under
such Act on Form S-3. The Agent hereby acknowledges receipt of the financial
statements in the foregoing clause (c)(i) for the fiscal years ended
December 31, 2017, December 31, 2016 and December 31, 2015 and clause (c)(ii)
for the fiscal quarter ended March 31, 2018. For each of clauses (c)(i) and
(c)(ii) above, the Agent shall be deemed to have received such financial
statements of the Company and its Subsidiaries upon the filing of such financial
statements with the Securities and Exchange Commission by the Company, of any
applicable Forms 10-Q, Forms 10-K or Forms 8-K.

(d)      The Agent shall have received, to the extent requested by any Lender,
(i) IFRS audited consolidated statements of financial position, consolidated
income statements and consolidated statements of comprehensive income,
consolidated statements of changes in equity, and consolidated cash-flow
statements for Palate and its Subsidiaries for the three most recent fiscal
years ended at least 90 days prior to the Closing Date and (ii) IFRS unaudited
consolidated statements of financial position, consolidated income statements
and consolidated statements of comprehensive income, consolidated statements of
changes in equity, and consolidated cash-flow statements for Palate and its
Subsidiaries for each subsequent fiscal quarter ended at least 60 days before
the Closing Date; provided that in each case the financial statements required
to be delivered by this clause (d) shall meet the requirements of Regulation S-X
under the

 

37



--------------------------------------------------------------------------------

Securities Act and all other accounting rules and regulations of the Securities
and Exchange Commission promulgated thereunder applicable to a registration
statement under such Act on Form S-3. The Agent hereby acknowledges receipt of
the financial statements in the foregoing clause (d)(i) for the fiscal years
ended December 31, 2017, December 31, 2016 and December 31, 2015. For each of
clauses (d)(i) and (d)(ii) above, the Agent shall be deemed to have received
such financial statements of the Palate and its Subsidiaries upon the posting of
such financial statements on Palate’s corporate website.

(e)      Except as disclosed in (i) the Company Reporting Documents filed with
(or furnished to) the ISA by the Company on or after January 1, 2016 and prior
to May 7, 2018 (but in each case excluding any risk factor disclosure contained
in a “risk factors” section (other than any factual information contained
therein) or in any “forward-looking statements” legend or other similar
disclosures included therein to the extent they are similarly predictive or
forward-looking in nature) and to the extent publicly available on the ISA’s
Internet-based “MAGNA” system, (ii) the Company Reporting Documents filed with
(or furnished to) the TASE or the LSE by the Company on or after January 1, 2016
and prior to May 7, 2018 (but in each case excluding any risk factor disclosure
contained in a “risk factors” section (other than any factual information
contained therein) or in any “forward-looking statements” legend or other
similar disclosures included therein to the extent they are similarly predictive
or forward-looking in nature) and to the extent publicly available on the TASE
or LSE websites, (iii) the documents filed with (or furnished to) the SEC by
Enzymotec Ltd. on or after January 1, 2016 and prior to its acquisition by the
Company (but in each case excluding any risk factor disclosure contained in a
“risk factors” section (other than any factual information contained therein) or
in any “forward-looking statements” legend or other similar disclosures included
therein to the extent they are similarly predictive or forward-looking in
nature) and to the extent publicly available on the SEC’s Electronic Data
Gathering Analysis and Retrieval System, or (iv) the Company Disclosure Letter
delivered to Parent and Merger Sub immediately prior to the execution and
delivery of the Palate Acquisition Agreement (provided that disclosure in any
section of such Company Disclosure Letter shall apply to the corresponding
section of Article III of the Palate Acquisition Agreement and such other
sections of Article III of the Palate Acquisition Agreement to the extent that
it is reasonably apparent that such disclosure applies to such other section of
Article III of the Palate Acquisition Agreement), since December 31, 2017, there
shall not have occurred any event, occurrence, effect, development or change
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. All capitalized terms used in this
clause (e) (other than “Palate Acquisition Agreement”) shall have the meaning
assigned thereto in the Palate Acquisition Agreement as in effect on May 7,
2018.

(f)      Each of the Palate Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects
after giving effect to the making of the Advances on the Closing Date and there
shall be no Default hereunder (limited to no Default under Section 6.01(a),
Section 6.01(e) (with respect to the Company only) and Section 6.01(c) (limited
to intentional breaches of Section 5.02(b) by the Company).

(g)      The Agent shall have received a solvency certificate of the chief
financial officer of the Company, which shall be substantially in the form
attached hereto as Exhibit H.

 

38



--------------------------------------------------------------------------------

(h)      The Agent shall have received a Notice of Borrowing, which shall be
substantially in the form attached hereto as Exhibit B.

(i)      The Agent shall have received a certificate dated the Closing Date and
signed by a responsible officer of the Company confirming the satisfaction of
the conditions precedent in paragraphs (b), (e) and (f) of this Section 3.02.

(j)      The Agent and the Lenders shall have received (or shall simultaneously
receive) all fees and, to the extent invoiced at least three Business Days prior
to the Closing Date, expenses required to be paid on or prior to the Closing
Date pursuant to the Term Fee Letter and this Agreement.

(k)      Each of the Lenders shall have received, at least three Business Days
in advance of the Closing Date, all documentation and other information with
respect to the Company, as has been reasonably requested in writing at least ten
(10) Business Days prior to the Closing Date, required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including as required by the Patriot Act.

SECTION 3.03.      Funding of the Advances Prior to the Closing Date. Prior to
the anticipated Closing Date (as reasonably determined by the Company, the
“Anticipated Closing Date”), the Company may request in writing that (i) the
Agent enter into a customary escrow agreement (the “Escrow Agreement”) with the
Company and an escrow agent reasonably acceptable to the Agent (the “Escrow
Agent”) in advance of the Closing Date and (ii) the Lenders fund their Ratable
Share of the Advances in escrow to the Escrow Agent not more than one Business
Day in advance of the Anticipated Closing Date (the “Escrow Funding Date”). The
Lenders authorize the Agent to enter into the Escrow Agreement; provided that
such Escrow Agreement provides that (i) the Advances shall accrue interest as
contemplated by Section 2.07 from the Escrow Funding Date and be due and payable
to the Lenders on the dates set forth in and otherwise in accordance with
Section 2.07, (ii) all fees that would have been payable to the Lenders on the
Closing Date shall be due and payable on the Escrow Funding Date and (iii) the
Advances shall not be released from escrow by the Escrow Agent to the Company
until the conditions precedent set forth in Section 3.02 have been satisfied (or
waived in accordance with Section 9.01). If the Advances are not released from
escrow to the Company in accordance with clause (iii) of the preceding sentence
on or before the earlier of the third Business Day after the Escrow Funding Date
and the Commitment Termination Date, the Escrow Agent shall return such Advances
to the Lenders, and if the Commitment Termination Date has not occurred, the
Commitments shall be restored to the amount they would have been at but for the
funding of the Advances on the Escrow Funding Date pursuant to this
Section 3.03. The Company shall be liable for all accrued and unpaid interest,
fees and other expenses as provided for herein, including all fees and expenses
of the Escrow Agent or otherwise incurred in connection with the Escrow
Agreement.

SECTION 3.04.      Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02, as
the case may be, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the

 

39



--------------------------------------------------------------------------------

transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Company, by notice to the Lenders, designates
as the proposed Effective Date, the Closing Date or the date of the Advance to
the Company specifying its objection thereto. The Agent shall promptly notify
the Lenders of the occurrence of the Effective Date, the Closing Date and the
date of the Advance and each such notice shall be conclusive and binding.

SECTION 3.05.      Certain Funds Availability. Notwithstanding anything to the
contrary herein (including Section 6.01), during the period from and including
the Effective Date and to and including the Closing Date (after giving effect to
the funding of the Advances on such date), and notwithstanding (i) that any
representation given on the Effective Date or the Closing Date (excluding the
Specified Representations and Palate Acquisition Agreement Representations
constituting conditions to the Closing Date) was incorrect, (ii) any failure by
the Company to comply with the affirmative covenants and negative covenants or
the existence of any Default or Event of Default (excluding compliance on the
Closing Date with certain negative covenants and absence of certain defaults
constituting conditions to the Closing Date), (iii) any provision to the
contrary in this Agreement, any other Loan Document or otherwise or (iv) that
any condition to the Effective Date may subsequently be determined not to have
been satisfied, neither the Agent nor any Lender shall be entitled to (unless an
Event of Default under this Agreement shall have occurred and is continuing with
respect to Section 6.01(a) or Section 6.01(e) (with respect to the Company
only)) (a) cancel any of its Commitments, (b) rescind, terminate or cancel this
Agreement or any of its Commitments hereunder or exercise any right or remedy
under this Agreement or make or enforce any claim under the Loan Documents, the
Term Fee Letter or otherwise it may have, to the extent to do so would restrict,
prevent, limit or delay the making of its Advance on the Closing Date,
(c) refuse to participate in making its Advance on the Closing Date or
(d) exercise any right of set-off or counterclaim in respect of its Advance to
the extent to do so would prevent, limit or delay the making of its Advance on
the Closing Date; provided that from the Closing Date after giving effect to the
funding of the Advances on such date, all of the rights, remedies and
entitlements of the Agent and the Lenders shall be available notwithstanding
that such rights were not available prior to such time as a result of the
foregoing. In addition, notwithstanding anything to the contrary in this
Agreement, any other Loan Document or otherwise, the only representations the
accuracy of which shall be a condition to the availability of Advances on the
Closing Date shall be the Palate Acquisition Agreement Representations and the
Specified Representations to the extent set forth in Section 3.02(f) and the
only defaults the absence of which shall be a condition to the availability of
Advances on the Closing Date shall be the Defaults set forth in Section 3.02(f).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.      Representations and Warranties of the Company. On the
Effective Date (other than with respect to Section 4.01(n)) and the Closing
Date, the Company represents and warrants as follows:

(a)      Status. The Company is duly organized or duly incorporated (as the case
may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.

 

40



--------------------------------------------------------------------------------

(b)      Power and Authority. The execution, delivery and performance by the
Company of the Loan Documents, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not conflict with (i) the
Company’s charter, by-laws or other constitutive documents or (ii) any law or
any material contractual restriction, or to the knowledge of the Company, any
other contractual restriction, binding on or affecting the Company.

(c)      Validity and Admissibility in Evidence. All Authorizations required
(i) for the due execution, delivery and performance by the Company of the Loan
Documents or (ii) to make the Loan Documents to which it is a party admissible
in evidence in its jurisdiction of incorporation have been obtained or effected
and are in full force and effect.

(d)      Binding Obligations. Each Loan Document once delivered will have been
duly executed and delivered by the Company and each Loan Document once delivered
will be the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms except to the extent that such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect and may be subject to the discretion of
courts with respect to the granting of equitable remedies and to the power of
courts to stay proceedings for the execution of judgments.

(e)      Financial Statements. The Consolidated balance sheet of the Company and
its Subsidiaries as at December 31, 2017, and the related Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
financial year then ended, accompanied by an opinion of the Company’s auditors,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial condition of the Company and its
Subsidiaries as at such date and the Consolidated results of the operations of
the Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied. Since December 31, 2017, there has
been no Material Adverse Change.

(f)      No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) except
as disclosed in the Disclosure Documents (excluding any risk factor disclosure
contained in a “risk factors” section (other than any factual information
contained therein) or in any “forward-looking statements” legend or other
similar disclosures included therein to the extent they are similarly predictive
or forward-looking in nature), could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated thereby.

(g)      Margin Stock Regulations. The Company is not engaged, principally or as
one of its important activities, in the business of extending and the Company
will not, principally or as one of its important activities, extend credit for
the purpose of purchasing or carrying margin stock (within the meaning of the
United States Regulation U issued by the Board of Governors of the United States
Federal Reserve System (“Regulation U”)), and no proceeds of any Advances

 

41



--------------------------------------------------------------------------------

will be used directly or indirectly to purchase or carry any margin stock, or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in violation of Regulation U.

(h)      Investment Company. The Company is not required to be registered as an
“investment company” under the Investment Company Act of 1940.

(i)      No Misleading Information.

(i)      Any written or formally presented information taken as a whole and
other than projections, estimates and other forward-looking materials and
information of a general economic or industry nature provided by the Company or
any of its Subsidiaries for the purposes of the Information Memorandum was true
and accurate in all material respects as at the date it was provided.

(ii)      Nothing has been omitted from the Information Memorandum and no
information has been given or withheld that results in the information contained
in the Information Memorandum, when taken as a whole, being untrue or misleading
in any material respect.

(iii)      All written or formally presented information taken as a whole and
other than projections, estimates and other forward-looking materials and
information of a general economic or industry nature (other than the Information
Memorandum taken as a whole and other than projections, estimates and other
forward-looking materials and information of a general economic or industry
nature) supplied by the Company or any of the Company’s Subsidiaries to the
Agent or any Lender is true, complete and accurate in all material respects as
at the date it was given and is not misleading in any material respect (after
giving effect to any supplements and updates provided thereto).

(j)      [Reserved].

(k)      [Reserved].

(l)      Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable anti-money laundering laws
and Sanctions, and the Company, its Subsidiaries and their respective directors,
officers and, to the knowledge of the Company, its and its Subsidiaries’
employees and agents, when acting on behalf of the Company, are in compliance
with Anti-Corruption Laws and applicable anti-money laundering laws and
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors or officers or (b) to the knowledge of the
Company, any employee or agent of the Company or any Subsidiary that will act in
any capacity in connection with this Agreement established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will result in a violation of Anti-Corruption
Laws or applicable anti-money laundering laws or Sanctions.

(m)      [Reserved]

 

42



--------------------------------------------------------------------------------

(n)      Solvency. On the Closing Date after giving effect to the Transactions,
the Company and its Subsidiaries, on a consolidated basis, are Solvent.

(o)      Patriot Act. The Company is in compliance in all material respects with
applicable provisions of the Patriot Act.

ARTICLE 5

COVENANTS OF THE COMPANY

SECTION 5.01.      Affirmative Covenants. From and after the Effective Date and
for so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a)      Authorization. The Company shall promptly (i) obtain, comply with and
do all that is necessary to maintain in full force and effect; and (ii) supply
certified copies to the Agent of, any Authorization required under any law or
regulation of its jurisdiction of incorporation to enable it to perform all of
its payment and other material obligations under any Loan Document to which it
is a party and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Loan Document.

(b)      Compliance with Laws. The Company shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws and Environmental Permits, except where (i) non-compliance
would not, in the aggregate, have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.

(c)      Taxes. The Company shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

(d)      Maintenance of Insurance. The Company shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that each of the Company and its Subsidiaries may self-insure
to the same extent as other companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates and to the extent consistent with prudent business practice.

 

43



--------------------------------------------------------------------------------

(e)      Preservation of Corporate Existence, Etc. The Company shall preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises, provided,
however, that each of the Company and its Subsidiaries may consummate any merger
or consolidation permitted under Section 5.02(b) (including for the avoidance of
doubt, the Palate Acquisition) and provided further that neither the Company nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the preservation thereof is no longer desirable in the conduct of the business
of the Company or its Subsidiaries, and that the loss thereof is not
disadvantageous in any material respect to the Company or its Subsidiaries or
the Lenders.

(f)      Keeping of Books. The Company shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary in accordance with, and to the
extent required by, generally accepted accounting principles in effect from time
to time.

(g)      Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties that are used or useful in the conduct of its business in good
working order and condition (ordinary wear and tear excepted), except where
failure to do so would not result in a Material Adverse Effect.

(h)      Reporting Requirements. The Company shall furnish to the Agent (which
shall make available to the Lenders):

(i)      as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments and the absence of footnotes) by a financial officer
of the Company as having been prepared in accordance with generally accepted
accounting principles in effect at such date and a certificate of a financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(ii)      as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of comparable
size and of international reputation (which opinion shall be unqualified as to
going concern and scope of audit) and a certificate of a financial

 

44



--------------------------------------------------------------------------------

officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(iii)      as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of an officer of the Company setting forth details of such Default and the
action that the Company has taken or proposes to take with respect thereto;

(iv)      promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v)      promptly after the commencement thereof, notice of all material actions
and proceedings before any court, governmental agency or arbitrator affecting
the Company or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi)      such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com (or any successor website) or is made publicly available
on the United States Securities and Exchange Commission’s EDGAR database
provided that the Company notifies the Agent that such reports have been posted
and that such web site is accessible by the Agent and the Lenders; and provided
further that paper copies of the reports and financial statements referred to in
Sections 5.01(h)(i), (ii) and (iv) shall be delivered by the Company to the
Agent or any Lender who requests it to deliver such paper copies until written
notice to cease delivering paper copies is given by the Agent or such Lender.

(i)      Visitation Rights. The Company shall, at any reasonable time and with
reasonable prior notice and from time to time, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided however, rights of the Agent and the Lenders shall not
extend to any information covered by attorney-client or other legal privilege or
to the extent the exercise of such inspection rights would reasonably be
expected to result in violation or other breach of any third-party
confidentiality agreements). Unless an Event of Default has occurred and is
continuing, the Agent and the Lenders shall be limited to one visit in any year,
to be coordinated through the Agent.

 

45



--------------------------------------------------------------------------------

SECTION 5.02.      Negative Covenants. From and after the Effective Date and for
so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a)      Liens, Etc. The Company shall not create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

(i)      Permitted Liens;

(ii)      purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such real property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
real property or equipment, or Liens existing on such real property or equipment
at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such real property) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any assets of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any assets not theretofore subject to the
Lien being extended, renewed or replaced, provided further that the aggregate
principal amount of the indebtedness secured by the Lien referred to in this
paragraph (ii) shall not exceed $125,000,000 (or its equivalent in another
currency or currencies) at any time outstanding;

(iii)      Liens on assets of a Person (including the Palate Acquired Business)
existing at the time such Person is merged into or consolidated with the Company
or any Subsidiary of the Company or becomes a Subsidiary of the Company;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or such Subsidiary or
acquired by the Company or such Subsidiary;

(iv)      other Liens securing Debt or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$250,000,000 (or its equivalent in another currency or currencies) and (y) 15%
of Consolidated Net Tangible Assets;

(v)      the replacement, extension or renewal of any Lien permitted by
paragraph (iii) above, provided that such replacement, extension or renewal
shall not extend to or cover any assets not subject to the Lien being replaced,
extended or renewed and provided further that the grantor of the Lien as obligor
of the relevant Debt shall not change and the amount of the Debt secured thereby
shall not increase as a result of such replacement, extension or renewal;

(vi)      any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

 

46



--------------------------------------------------------------------------------

(vii)      any Lien with respect to judgments and attachments that do not result
in an Event of Default;

(viii)      Liens or assignments of accounts receivable arising in the ordinary
course of business under supply chain financing arrangements;

(ix)      Liens existing on the date of this Agreement granted by the Company or
any of its Subsidiaries and securing Debt or other obligations outstanding on
the date of this Agreement, as set forth on Schedule 5.02(a); and

(x)      any Liens arising in connection with customary escrow arrangements with
lenders and other financing sources or any agent with respect to Debt to fund
the Palate Acquisition pending consummation of the Palate Acquisition.

(b)      Mergers, Etc. The Company shall not merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets (whether
now owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i)      any Subsidiary of the Company may merge or consolidate with or into any
other Subsidiary of the Company (provided if such merger or consolidation
involves the Company, the Company shall be the surviving entity or successor) or
dispose of its assets to any other Subsidiary of the Company;

(ii)      any Subsidiary of the Company may merge into or dispose of assets to
the Company;

(iii)      the liquidation or reorganization of any Subsidiary of the Company is
permitted so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to the Company or its
Subsidiaries;

(iv)      [reserved];

(v)      the Company may dispose of an asset to a Person which is not the
Company or any of its Subsidiaries on terms that such asset is to be reacquired
by a member of the Company or any of its Subsidiaries (a “Reacquisition Sale and
Leaseback Transaction”); provided that the principal obligations of Company or
such Subsidiary, when aggregated with the principal obligations of Company or
any of its Subsidiaries in respect of all other Reacquisition Sale and Leaseback
Transactions entered into after the date hereof, do not exceed $150,000,000 (or
its equivalent in another currency or currencies),

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided further that notwithstanding anything to the contrary in this
Section 5.02(b), the Palate Acquisition shall be permitted.

 

47



--------------------------------------------------------------------------------

(c)      [Reserved]

(d)      Change in Nature of Business. The Company shall not make, or permit any
of its Subsidiaries to make, any material change in the nature of the business
of the Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

(e)      Subsidiary Debt. The Company shall not permit any of its Subsidiaries
to create or suffer to exist, any Debt other than:

(i)      Debt owed to the Company or to a wholly-owned Subsidiary of the
Company;

(ii)      Debt (not falling within the other paragraphs of this Section 5.02(e)
but including Debt falling within paragraph (viii) of this Section 5.02(e))
aggregating for all of the Company’s Subsidiaries not more than $1,250,000,000
(or its equivalent in another currency or currencies) at any one time
outstanding;

(iii)      endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(iv)      Debt owed pursuant to the Loan Documents;

(v)      Debt which is effectively subordinated to the payment obligations of
the Company to the Lenders hereunder to the reasonable satisfaction of the
Agent;

(vi)      Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes;

(vii)      Debt arising as a result of a Subsidiary of the Company entering into
a Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and all other Subsidiaries of the Company in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, do not exceed $150,000,000 (or its equivalent in another currency or
currencies;

(viii)      Debt of Subsidiaries owed under the Existing Credit Agreement in an
aggregate principal amount at any time outstanding not to exceed $1,250,000,000;
and

(ix)      Guarantees by any Subsidiary of Debt otherwise permitted pursuant to
this Section 5.02(e).

(f)      Use of Proceeds. The Company will not request any Borrowing, and the
Company shall not use, and the Company shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing, or lend, contribute or otherwise make available
such proceeds to any Person (A) in furtherance of an

 

48



--------------------------------------------------------------------------------

offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or otherwise, in each case in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.03.      Financial Covenant. So long as any Advance shall remain
unpaid, from and after the Closing Date the Company shall maintain a Leverage
Ratio as of the end of any Relevant Period of not more than 4.50 to 1.00, which
limit shall step down to (i) 4.25 to 1.00 as of the end of the third full fiscal
quarter ended after the Closing Date, (ii) 4.00 to 1.00 as of the end of the
fifth full fiscal quarter ended after the Closing Date and (iii) 3.50 to 1.00 as
of the end of the ninth full fiscal quarter after the Closing Date; provided
that if the Specified Equity Offering shall not have been consummated on or
prior to the Closing Date, instead of being required to maintain a Leverage
Ratio of not more than 4.50 to 1.00 as of the end of the first full fiscal
quarter after the Closing Date, the Company shall instead be required to
maintain a Leverage Ratio of not more than 6.00 to 1.00 as of the end of the
first full fiscal quarter after the Closing Date and thereafter shall step down
as set forth above; provided, further, that commencing on and after the end of
the eighth full fiscal quarter after the Closing Date, if the Company
consummates an acquisition of all or substantially all of the assets of a
Person, or of any business or division of a Person, for which it paid at least
$500,000,000 in consideration (a “Qualifying Acquisition”), the maximum Leverage
Ratio shall step up to no greater than 3.75 to 1.00, which shall be reduced to
3.50 to 1.00 as of the end of the third full fiscal quarter after such
Qualifying Acquisition.

ARTICLE 6

EVENTS OF DEFAULT

SECTION 6.01.      Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)      Non-payment. The Company shall fail to pay any principal of any Advance
when the same becomes due and payable after the same becomes due and payable; or
the Company shall fail to pay any interest on any Advance or make any other
payment of fees or other amounts payable under this Agreement or any Note within
three Business Days after the same becomes due and payable; or

(b)      Misrepresentation. Any representation or warranty made by the Company
herein or by the Company (or any of its officers) in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

(c)      Other Obligations. (i) The Company shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e), 5.01(h)(iii), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or

 

49



--------------------------------------------------------------------------------

(d)      Cross Default. The Company or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $125,000,000 in the aggregate of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof,; or

(e)      Insolvency. The Company or any of its Significant Subsidiaries shall
(i) generally not pay its debts as such debts become due, (ii) admit in writing
its inability to pay its debts generally, (iii) make a general assignment for
the benefit of creditors; or (iv) any proceeding shall be instituted by or
against the Company or any of its Significant Subsidiaries seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Company or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f)      Judgments. Judgments or court orders for the payment of money in excess
of $125,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g)      Change of Control or Ownership. (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting

 

50



--------------------------------------------------------------------------------

Stock) representing 35% or more of the combined voting power of all Voting Stock
of the Company; or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Company (together with any successors
appointed, nominated or elected by such directors in the ordinary course) shall
cease for any reason to constitute a majority of the board of directors of the
Company; or

(h)      ERISA. The Company or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability in excess of $125,000,000 in the
aggregate as a result of one or more of the following (and in each case
(i) through (iii), only if such event or condition, together with all other such
events or condition, if any, would reasonably be expected to have a Material
Adverse Effect): (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;

then, and in any such event (subject to the provisions of Section 3.05), the
Agent (i) shall at the request, or may with the consent, of the Required
Lenders, by written notice to the Company, declare the obligation of each Lender
to make Advances to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Required Lenders,
by written notice to the Company, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Company;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Company.

ARTICLE 7

[RESERVED]

ARTICLE 8

THE AGENT

SECTION 8.01.      Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Morgan Stanley to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Company shall not have rights as a
third-party beneficiary of any of such provisions (except as explicitly provided
for in Section 8.06). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.

 

51



--------------------------------------------------------------------------------

Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02.      Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03.      Exculpatory Provisions. (a) The Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent:

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)      shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b)      The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Company or a Lender.

 

52



--------------------------------------------------------------------------------

(c)      The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

(d)      Nothing in this Agreement or any other Loan Document shall require the
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

SECTION 8.04.      Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 8.05.      Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of this Agreement
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence, bad faith or willful misconduct in the
selection of such sub-agents.

SECTION 8.06.      Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with and subject, so long as no Event of Default is continuing, to
the approval of the Company (such approval not to be

 

53



--------------------------------------------------------------------------------

unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)      If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and, in consultation with and subject, so long as no
Event of Default is continuing, to the approval of the Company (such approval
not to be unreasonable withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Company to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring or removed Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

SECTION 8.07.      Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall

 

54



--------------------------------------------------------------------------------

from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 8.08.      No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

ARTICLE 9

MISCELLANEOUS

SECTION 9.01.      Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (a) all the Lenders, do any of the following: (i) waive
any of the conditions specified in Section 3.01, (ii) change the definition of
“Required Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) [reserved], (iv) change Section 2.15 in a manner that would alter the pro
rata sharing of payments required thereby or (v) amend this Section 9.01; or
(b) each Lender directly affected thereby, do any of the following: (i) increase
the Commitments of the Lenders or extend the Commitment Termination Date,
(ii) reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

SECTION 9.02.      Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by email or facsimile as follows:

(i)      if to the Company, to it at 521 W. 57th Street, New York, New York,
10019, Attention of Treasurer (Facsimile No. (212) 708-7130; Telephone No.
(212) 708-7231; E-mail: John.Taylor@iff.com);

(ii)      if to the Agent, to Morgan Stanley Senior Funding, Inc. at 1300 Thames
Street, Thames Street Wharf, 4th Floor, Baltimore, Maryland 21231, Attention:
Morgan Stanley Loan Operations (Group Hotline. (917) 260-0588; E-mail:
agency.borrowers@morganstanley.com); and

 

55



--------------------------------------------------------------------------------

(iii)      if to a Lender, to it at its address (or facsimile number or e-mail)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)      Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)      Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)      Platform.

(i)      The Company agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii)      The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection

 

56



--------------------------------------------------------------------------------

with the Communications or the Platform. In no event shall the Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Company’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf the Company pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

SECTION 9.03.      No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04.      Costs and Expenses. (a) Costs and Expenses. The Company shall
pay upon demand and presentation of a statement of account (i) all reasonable
and documented out-of-pocket expenses incurred by the Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
New York counsel for the Agent, and one local counsel to the Agent in each
relevant jurisdiction) in connection with the syndication of the facility
contemplated under this Agreement, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof and
(ii) all reasonable and documented out-of-pocket expenses incurred by the Agent,
any Lender (including the reasonable and documented fees, charges and
disbursements any counsel for the Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.04(a),
or (B) in connection with the Advances made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b)      Indemnification by the Company. The Company shall indemnify the Agent,
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee but excluding loss of
anticipated profits, business or anticipated savings), incurred by any
Indemnitee or asserted against any Indemnitee by any Person other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials at, on,
under, in, to or from any property currently or, to the extent of liability of
or related to the Company or any of its Subsidiaries with respect to such
property, formerly owned, leased or

 

57



--------------------------------------------------------------------------------

operated by the Company or any of its Subsidiaries, any Environmental Action
related in any way to the Company or any of its Subsidiaries or any other
liability of or related to the Company or any of its Subsidiaries related to
Environmental Laws, Environmental Permits or Hazardous Materials, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether
any Indemnitee is a party thereto; provided that any such indemnity as provided
in this Section 9.04(b) shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee or any of its Related Parties or (y) a
material breach of the obligations under this Agreement of such Indemnitee or
(B) are related to any investigation, litigation, or proceeding (each, a
“Proceeding”) that does not arise from any act or omission by the Company and
that is brought by any Indemnitee against any other Indemnitee (other than any
claims against the Administrative Agent in its capacity or in fulfilling its
role as agent with respect to this Agreement and other than any claims arising
out of any act or omission on the part of the Company or its affiliates);
provided that the Agent and the Arrangers to the extent fulfilling their
respective roles as an agent or arranger under or in connection with this
Agreement and in their capacities as such, shall remain indemnified in respect
of such Proceedings to the extent that none of the exceptions set forth in any
of clauses (x) or (y) of clause (A) above applies to such Person at such time;
provided further that any legal expenses shall be limited to one counsel for all
indemnified parties taken as a whole and if reasonably necessary, a single local
counsel for all indemnified parties taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected indemnified parties similarly situated taken as a whole). This
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)      Breakage Indemnity. If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance is made by the Company to or for the account of a
Lender other than on the last day of the Interest Period for such Advance as a
result of a payment or Conversion, acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Company pursuant to Section 2.21(b),
or if the Company fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, the Company shall, upon written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it reasonably incurs as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d)      Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it

 

58



--------------------------------------------------------------------------------

to the Agent, or any Related Party of the Agent, each Lender severally agrees to
pay to the Agent, such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agent in its capacity as
such, or against any Related Party of the Agent acting for the Agent in its
capacity as such; provided, further, that no Lender shall be liable for any
portion of such losses, claims, damages, liabilities or related expenses to the
extent they are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of the Agent. The obligations of the Lenders under this
paragraph (c) are several, and the failure of any Lender to perform its
obligations under this paragraph (c) shall not affect any other Lender’s
obligations under this paragraph nor shall any Lender be responsible for the
failure of any other Lender to perform its obligations under this paragraph.

(e)      Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve the
Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(f)      Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

(g)      Survival. Each party’s obligations under Section 2.11, Section 2.14 and
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

SECTION 9.05.      Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law and subject to exceptions of mandatory law in the country of incorporation
of the Company, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or

 

59



--------------------------------------------------------------------------------

Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of Section 2.20 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Company and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.06.      Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.02) when it shall have been executed
by the Company and the Agent, and when the Agent shall have received executed
counterparts hereof from each Lender, and thereafter shall be binding upon and
inure to the benefit of the Company, the Agent and each Lender and their
respective successors and assigns, except that the Company shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders, except as otherwise permitted by this
Agreement, including without limitation, Section 5.02(b).

SECTION 9.07.      Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)      Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)      Minimum Amounts.

(A)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in

 

60



--------------------------------------------------------------------------------

the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)      in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, or an integral multiple of $1,000,000
in excess thereof, unless each of the Agent and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)      the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless after the Closing Date (x) an
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof; and

(B)      the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments to a Person that is not a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender.

(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v)      No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

61



--------------------------------------------------------------------------------

(vi)      No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participations in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c)      Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available

 

62



--------------------------------------------------------------------------------

for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)      Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(d) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of

 

63



--------------------------------------------------------------------------------

doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e)      Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the Agent and the
Company (an “SPC”) the option to provide all or any part of any Advance that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Advance; and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof. Each party
hereto hereby agrees that (A) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Company under this Agreement
(including their obligations under Section 2.14); (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable (which indemnity or similar payment obligation should be
retained by the Granting Lender); and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Company and the Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (y) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. No Company shall be
required to pay any amount under Sections 2.11, 2.12, 2.14, 9.04(a), (b), (c),
and (d) that is greater than the amount which it would have been required to pay
had no grant been made by a Granting Lender to a SPC.

SECTION 9.08.      Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the

 

64



--------------------------------------------------------------------------------

confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clauses
(b) and (c) above, the Agent or such Lender, as applicable, shall use reasonable
efforts to notify the Company promptly thereof prior to disclosure of such
Information, to the extent practicable and it is not prohibited from doing so by
any law or regulation or by such subpoena or legal process and except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement ((it being understood that such actual or prospective
assignee or participant will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Company and its obligations, this
Agreement or payments hereunder (it being understood that such actual or
prospective party will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (iii) any
rating agency on a confidential basis (limited to the information contained in
this Agreement), (iv) the CUSIP Service Bureau or any similar organization or
(v) to market data collectors, similar service providers to the lending industry
(limited to generic information about this Agreement), and service providers to
the Arranger in connection with the administration and management of this
Agreement, (g) with the written consent of the Company, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company unless the Agent or such Lender, as applicable, has actual knowledge
that such source was required to keep such Information confidential or (i) for
purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.09.      Certain ERISA Matters.

 

65



--------------------------------------------------------------------------------

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company, that at least one of the following is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments,

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)      In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that:

(i)      none of the Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

66



--------------------------------------------------------------------------------

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the Agent or
the Arrangers or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Advances, the Commitments or
this Agreement.

(c)        The Agent and the Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Advances, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Advances or the
Commitments for an amount less than the amount being paid for an interest in the
Advances or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 9.10.        Governing Law; Jurisdiction; Etc.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York; provided
that (a) the interpretation of the definition of “Company Material Adverse

 

67



--------------------------------------------------------------------------------

Effect” and the determination of whether there shall have occurred an “Company
Material Adverse Effect”, (b) the determination of whether the Palate
Acquisition has been consummated in accordance with the terms of the Palate
Acquisition Agreement and (c) the determination of whether the Palate
Acquisition Agreement Representations are accurate and whether as a result of
any inaccuracy thereof the Company (or its Affiliates) has the right (taking
into account any applicable cure provisions) to decline to consummate the Palate
Acquisition or to terminate its (or their) obligations (or otherwise do not have
an obligation to close) under the Palate Acquisition Agreement shall, in each
case be governed by, and construed in accordance with, the laws of the State of
Delaware applicable to agreements made and to be performed entirely within such
state without regard to the conflicts of law provisions thereof, except that
(i) the internal affairs of the corporations party to the Palate Acquisition
Agreement that are organized and existing under the ICL (as defined in the
Palate Acquisition Agreement as in effect on the May 7, 2018) and (ii) all other
provisions of, or transactions contemplated by, the Palate Acquisition Agreement
that are expressly or otherwise required to be governed by the ICL shall be
governed by the ICL.

(b)      Jurisdiction. Each party hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or its properties in the courts of any jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or to enforce a judgment obtained from a court in New York.

(c)      Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)      Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

68



--------------------------------------------------------------------------------

SECTION 9.11.      Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12.      [Reserved]

SECTION 9.13.      [Reserved]

SECTION 9.14.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

69



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.15.      Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or the
Agent, as applicable, to identify the Company in accordance with the Patriot
Act. The Company shall provide such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.16.      [Reserved]

SECTION 9.17.      No Fiduciary Duty. Each Agent, each Lender and their
Affiliates may have economic interests that conflict with those of the Company.
The Company agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company
and its Affiliates, on the one hand, and the Agent, the Bookrunners, Arrangers,
syndication agent, documentation agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Bookrunners, Arrangers, syndication agent, documentation agent, the
Lenders or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

SECTION 9.18.      [Reserved]

 

70



--------------------------------------------------------------------------------

SECTION 9.19.      Waiver of Jury Trial. Each of the Company, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

[Signature Pages Follow]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:    

/s/ Richard O’Leary

 

Name: Richard O’Leary

Title:   Chief Financial Officer

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Agent By:        

/s/ Subhalakshmi Ghosh-Kohli

 

Name: Subhalakshmi Ghosh-Kohli

Title:   Authorized Signatory

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Subhalakshmi Ghosh-Kohli

 

Name: Subhalakshmi Ghosh-Kohli

Title:   Authorized Signatory

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Christopher Sked

 

Name: Christopher Sked

Title:   Managing Director

By:  

/s/ Ade Adedeji

 

Name: Ade Adedeji

Title:   Vice President

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Michael Vondriska

 

Name: Michael Vondriska

Title:   Vice President

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

  By:  

/s/ Joon Hur

   

Name: Joon Hur

Title:   Executive Director

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender   By:  

/s/ Angela Reilly

   

Name: Angela Reilly

Title:   Senior Vice President

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CoBank, ACB,

as a Lender

By:  

/s/ Patrick Sauer

 

Name: Patrick Sauer

Title:    Vice President

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

as a Lender

By:  

/s/ Robert Levins

 

Name: Robert Levins

Title:    Senior Portfolio Manager

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., Dublin Branch,

as a Lender

By:  

/s/ Sean Hassett

 

Name: Sean Hassett

Title:   Director

By:  

/s/ Padraig Matthews

 

Name: Padraig Matthews

Title:   Director

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

  By:  

/s/ Liwei Liu

   

Name: Liwei Liu

Title:   Vice President

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Standard Chartered Bank,

as a Lender

  By:  

/s/ Daniel Mattern

   

Name: Daniel Mattern

Title:   Associate Director

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U S Bank National Association,

as a Lender

  By:  

/s/ Jeffery Hernandez

   

Name: Jeffery Hernandez

Title:   Vice President

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Denis Waltrich

   

Name: Denis Waltrich

Title:   Director

 

[Signature Page to Palate Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

    Lender    Allocation $    

Morgan Stanley Bank, N.A.

 

  

42,500,000

 

   

BNP Paribas

 

  

42,500,000

 

   

Citibank, N.A.

 

  

42,500,000

 

   

JPMorgan Chase Bank, N.A.

 

  

42,500,000

 

   

Citizens Bank, N.A.

 

  

22,500,000

 

   

CoBank, ACB

 

  

22,500,000

 

   

HSBC Bank USA, National Association

 

  

22,500,000

 

   

ING Bank N.V., Dublin Branch

 

  

22,500,000

 

   

MUFG Bank, Ltd.

 

  

22,500,000

 

   

Standard Chartered Bank

 

  

22,500,000

 

   

U.S. Bank National Association

 

  

22,500,000

 

   

Wells Fargo Bank, N.A.

 

  

22,500,000

 

   

Total

   350,000,000

 

SI-1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

U.S.$_________________                        Dated: __________, 20__

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL FLAVORS & FRAGRANCES INC., a
New York corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                  (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Company pursuant to the Term Loan Credit
Agreement, dated as of June 6, 2018, among the Borrower, the Lenders party
thereto from time to time and Morgan Stanley Senior Funding, Inc. as Agent for
the Lenders (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at the Agent’s Account, in
same day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount first above
mentioned, the indebtedness of the Company resulting from such Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:    

                                  

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                             

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

 

●   Morgan Stanley Senior Funding, Inc., as Agent

for the Lenders party to the Credit Agreement

referred to below

1300 Thames Street, Thames Street Wharf, 4th Floor

●   Baltimore, MD 21231

●   Attn: Morgan Stanley Loan Operations

●           

●        [Date]

Ladies and Gentlemen:

The undersigned, International Flavors & Fragrances Inc., refers to the Term
Loan Credit Agreement, dated as of June 6, 2018 (as amended, restated, amended
and restated, supplemented or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders party thereto from time to time and Morgan
Stanley Senior Funding, Inc. as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i)       The Business Day of the Proposed Borrowing is [        ].

(ii)      The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii)     The aggregate amount of the Proposed Borrowing is $[        ].

[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is      month[s].]

Notwithstanding anything herein to the contrary, the Proposed Borrowing shall be
subject to and conditioned upon the consummation of the Palate Acquisition and
the occurrence of the Closing Date, and the Company may revoke this Notice of
Borrowing (by notice to the Agent on or prior to the date of the Proposed
Borrowing) if such conditions are not satisfied.

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

Very truly yours, INTERNATIONAL FLAVORS & FRAGRANCES INC. By:  

             

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Term Loan Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Credit Agreement, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.           

Assignor: _____________________________________

                 [Assignor [is] [is not] a Defaulting Lender]

2.   

Assignee: _____________________________________

                 [indicate [Lender][Affiliate][Approved Fund]

                 of [identify Lender]]

3.    Borrower/Company: International Flavors & Fragrances Inc.

4.                Agent:                Morgan Stanley Senior Funding, Inc., as
the administrative

 

C-1



--------------------------------------------------------------------------------

      agent under the Credit Agreement 5.             
Credit
Agreement:  
     The Term Loan Credit Agreement, dated as of June 6, 2018, among
International Flavors & Fragrances Inc., the Lenders party thereto from time to
time and Morgan Stanley Senior Funding, Inc. as Agent for the Lenders 6.     
Assigned
Interest[s]:  
    

Assignor   Assignee  

Aggregate

Amount of

Commitment/

Advances for all

Lenders1

 

Amount of

Commitment/

Advances

Assigned2

 

Percentage

Assigned of

Commitment/

Advances3

  CUSIP Number                                                                  

7            Trade Date                                        
                                  

 

 

 

 

 

1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

C-2



--------------------------------------------------------------------------------

Effective Date: ____________ ___, 20____ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

                          

  Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

[Consented to and]4 Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Agent By:  

                                              

  Name:   Title: [Consented to:]5 [INTERNATIONAL FLAVORS & FRAGRANCES INC.]
By:    

                          

  Name:   Title:

 

 

4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its

 

C-4



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

[INTENTIONALLY OMITTED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[INTENTIONALLY OMITTED]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G – TAX FORMS

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of June 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., the lenders
party thereto from time to time and Morgan Stanley Senior Funding, Inc. as
administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

                 

  Name:   Title:

Date: ______________, 20[    ]

 

G1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of June 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., the lenders
party thereto from time to time and Morgan Stanley Senior Funding, Inc. as
administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

             

  Name:   Title:

Date: ______________, 20[    ]

 

G2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of June 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., the lenders
party thereto from time to time and Morgan Stanley Senior Funding, Inc. as
administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

G3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

             

  Name:   Title:

Date: ______________, 20[    ]

 

G3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of June 6,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc., the lenders
party thereto from time to time and Morgan Stanley Senior Funding, Inc. as
administrative agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

G4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

                                          

  Name:   Title:

Date: ______________, 20[    ]

 

G4-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate (“Certificate”) of International Flavors & Fragrances
Inc. (“the Company”), and its Subsidiaries is delivered pursuant to
Section 3.02(g) of the Term Loan Credit Agreement, dated as of June 6, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), by and among the Company, the Lenders from time
to time party thereto and Morgan Stanley Senior Funding, Inc., as administrative
agent. Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

I, [_____], the duly elected, qualified and acting [Chief Financial Officer] of
the Company and its Subsidiaries, DO HEREBY CERTIFY that I have reviewed the
Credit Agreement and the other Loan Documents referred to therein and have made
such investigation as I have deemed necessary to enable me to express a
reasonably informed opinion as to the matters referred to herein.

I HEREBY FURTHER CERTIFY, in my capacity as [Chief Financial Officer] and not in
my individual capacity, that as of the date hereof, immediately after giving
effect to the Transactions:

1.      The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, at a fair valuation on a going concern basis, exceeds, on a
consolidated basis, their Debts and liabilities, subordinated, contingent or
otherwise.

2.      The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated and going concern basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their Debts and other liabilities, subordinated, contingent or
otherwise, as such Debts and other liabilities become absolute and matured in
the ordinary course of business.

3.      The Company and its Subsidiaries, on a consolidated basis, are able to
pay their Debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business.

4.      The Company and its Subsidiaries are not engaged in businesses, and are
not about to engage in businesses for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date hereof, would reasonably be expected to
become an actual and matured liability.

For the purpose of the foregoing, I have assumed there is no Default under the
Credit Agreement on the date hereof and will be no Default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.

 

H-1



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:    

                                              

  Name:   Title:

 

H-3